Case: 21-50251       Document: 00516259965            Page: 1      Date Filed: 03/30/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                         March 30, 2022
                                     No. 21-50251                         Lyle W. Cayce
                                   Summary Calendar                            Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   Rene Gandara-Granillo,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                             USDC No. 3:92-CR-132-2


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*
          Rene Gandara-Granillo, federal prisoner #62260-080, appeals the
   denial of his 18 U.S.C. § 3582(c)(2) motion for a sentence reduction based
   on Amendment 782 to the Sentencing Guidelines. We review the denial for




          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 21-50251      Document: 00516259965           Page: 2   Date Filed: 03/30/2022




                                     No. 21-50251


   abuse of discretion. See United States v. Whitebird, 55 F.3d 1007, 1009 (5th
   Cir. 1995).
          The district court determined that although Gandara-Granillo was
   eligible for a reduction, it was unwarranted in light of the 18 U.S.C. § 3553(a)
   factors. Gandara-Granillo complains that the court did not properly consider
   the § 3553(a) factors because it did not give due credence to his post-
   sentencing rehabilitation, which, he urges, ought to outweigh the historical
   facts of his crimes. Because the record shows that the district court duly con-
   sidered the § 3582(c)(2) motion as a whole, including post-sentencing reha-
   bilitation, and explicitly considered the § 3553(a) factors, Gandara-Granillo
   cannot demonstrate an abuse of discretion. See Whitebird, 55 F.3d at 1010.
          Inasmuch as Gandara-Granillo complains that the district court’s con-
   sideration of the facts of his offense to deny his sentencing reduction violates
   the prohibition against double jeopardy, the claim is patently without merit.
   See Dillon v. United States, 560 U.S. 817, 826 (2010). To the extent that he
   asserts that the court erred in denying his 18 U.S.C. § 3582(c)(1)(A) motion
   for compassionate release, his claims are not yet ripe for review because that
   motion remains pending in the district court.
          AFFIRMED.




                                          2